Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on July 3, 2020. Claim(s) 1-8 are currently pending and have been examined.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract is currently less than 50 words in length and correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a patient information receiver…”, “a doctor information receiver…”, “a patient information 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recite(s) a method of connecting a potential patient with a doctor comprising: a) receiving, over a computer network, patient information from a user, wherein said patient information includes an identification of a medical need of a potential patient, b) receiving, over a computer network, filter criteria and doctor information from said doctor, c) determining whether a match exists where said match occurs when said patient information matches said filter criteria, d) transmitting, over a computer network, to said doctor, said patient information if said match exists, e) receiving, over a computer network, a decision from said doctor indicating whether said doctor is willing to schedule an appointment with said user, and f) connecting, over a computer network, said doctor with said potential patient if said doctor is willing to schedule an appointment with said user. Claim 4 recites wherein said filter criteria comprises a medical specialty and said determining step identifies that a match occurs when said medical need is met by said medical specialty.
  These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components. That is, other than reciting “over a computer network” perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. 
Claim 5 recite(s) a system for connecting a potential patient with a doctor comprising: a) a patient information receiver for receiving patient information from a user including an identification of a medical need of said potential patient, b) a doctor information receiver for receiving filter criteria and doctor information including contact information from said doctor, c) a patient information analyzer for generating a match indication when said patient information matches said filter criteria, d) a patient selector for comparing said patient information with said criteria to generate a match indicator and transmitting said patient information to said doctor based on said match indicator, and e) a doctor information transmitter for receiving a decision from said doctor indicating whether said doctor is willing to schedule an appointment with said user and transmitting said decision to said user.
  These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components. That is, other than reciting “a patient information receiver”, “doctor information receiver”, “a patient information analyzer”, “a patient selector”, and “a doctor information transmitter” too perform these functions, nothing in 
This judicial exception is not integrated into a practical application because the “computer network”, “a patient information receiver”, “doctor information receiver”, “a patient information analyzer”, “a patient selector”, and “a doctor information transmitter” is recited at a high-level of generality (i.e., as a generic computer preforming generic computer functions of retrieving or accessing scheduling information to identify availability, matching entities together, and setting a meeting.) Claim 1 also recites the “over a computer network,…” “receiving…patient information…”, “receiving…filter criteria and doctor information”, “transmitting…to said doctor, said patient information…”, and “receiving…a decision” information.  Claims 2-3 recite “wherein said connecting step comprises transmitting…”, and “receiving referral information…” respectably. These limitations do not integrate the judicial exception into a practical application because they merely recite insignificant, extra-solution, data gathering functions. Claim 5 also recites “a patient information receiver” for “receiving patient information”, “a doctor information receiver” for “receiving filter criteria and doctor information”, “a patient selector” for “transmitting said patient information”, and “a doctor information transmitter” for “receiving a decision”. Claims 6-8 recite “a graphical user interface” 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer configured to perform above identified functions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Merely adding well-understood, routine, and conventional activity of a general-purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-3 and 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 17 of copending Application No. 16/332,936 (reference application). The subject matter of each limitation of the present application is present in the ‘936 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 6-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of copending Application No. 16/332,936 in view of Rutledge et al. (U.S. Patent Pre-Grant Publication No. 2019/0139648). The subject matter of each limitation of the present application is present in the ‘936 application with the exception of utilizing a graphical user interface. The cited prior art of record teaches the missing features of the ‘936 application as described below in the basis of rejection. A person having skill in the art would have been motivated to combine the ‘936 application with the cited prior art in order to improve patient experience.
This is a provisional nonstatutory double patenting rejection.
Claim 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of copending Application No. 16/332,936 in view of Rutledge et al. (U.S. Patent Pre-Grant Publication No. 2019/0139648) and Wilson et al. (U.S. Patent Publication No. 9,996,666). The subject matter of each limitation of the present .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rutledge et al. (U.S. Patent Pre-Grant Publication No. 2019/0139648) in further view of Wilson et al. (U.S. Patent Publication No. 9,996,666).
As per independent claim 1, Rutledge discloses a method of connecting a potential patient with a doctor comprising: a) receiving, over a computer network, patient information from a user, wherein said patient information includes an identification of a medical need of a potential patient (See Paragraph [0278]: A patient can use a patient computer device to input 
While Rutledge discloses the above method, Rutledge may not explicitly teach c) determining whether a match exists where said match occurs when said patient information matches said filter criteria.
Wilson teaches a method comprising: c) determining whether a match exists where said match occurs when said patient information matches said filter criteria (See col. 28, ll. 64-67 and col. 29, ll. 1-27: A patient-provider-matching system is described that allows user seeking medical care for a condition can send a query to acquire search-results for physicians based on 
As per claim 2, Rutledge/Wilson discloses the method of claim 1 as described above. Rutledge further teaches wherein said connecting step comprises transmitting to said user contact information of said doctor if said doctor is willing to schedule an appointment with said user (See Paragraph [0492]: A user interface on a mobile electronic device of the directory may include identification information about the doctor, which the Examiner is interpreting to encompass transmitting contact information of said doctor.).
As per claim 3, Rutledge discloses the method of claim 1 as described above. Rutledge may not explicitly teach further comprising receiving referral information for one or more other practitioners from said doctor if said doctor is unwilling to schedule an appointment with said user.
Wilson teaches a method further comprising receiving referral information for one or more other practitioners from said doctor if said doctor is unwilling to schedule an appointment with said user (See col. 38, ll. 3-27: A process is described for when a doctor declines an appointment, the system is able to identify other physicians that have the criteria to substitute for 
As per claim 4, Rutledge discloses the method of claim 1 as described above. Rutledge may not explicitly teach wherein said filter criteria comprises a medical specialty and said determining step identifies that a match occurs when said medical need is met by said medical specialty.
Wilson teaches a method wherein said filter criteria comprises a medical specialty and said determining step identifies that a match occurs when said medical need is met by said medical specialty (See col. 12, ll. 23-51: A matching-engine system is utilized to identify one or more physicians based on a query that identifies a specific medical condition, one or more symptoms, one or more names of a medical specialty, or a type of medical procedure, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Rutledge to include a matching-engine system as taught by Wilson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rutledge with Wilson with the motivation of improving user medical care experience (See Background of Wilson in col. 1, ll. 26-30).
As per independent claim 5, Rutledge discloses a system for connecting a potential patient with a doctor comprising: a) a patient information receiver for receiving patient information from a user including an identification of a medical need of said potential patient (See Paragraph [0278]: A patient can use a patient computer device to input information in response to questions or other prompts to acquire information to describe why the patient is seeking consultation, which the Examiner is interpreting to encompass the claimed portion since the patient computer is interpreted as a patient information receiver.); b) a doctor information receiver for receiving filter criteria and doctor information including contact information from said doctor (See Paragraphs [0140] and [0350]: The healthcare professionals’ qualification information utilizes attributes such as Education Factor, Training Factor, and etc., and a directory is available that has contact information for various medical personnel that the system can utilize, which the Examiner is interpreting to encompass the filter criteria and the directory that the system can utilize to encompass receiving contact information.); d) a patient selector for comparing said patient information with said criteria to generate a match indicator and transmitting said patient information to said doctor based on said match indicator (See Paragraph [0491]: A user engages in communication with the doctor, the doctor simultaneously have access to the PHR of the patient so the doctor scan respond to the patient’s inquiry.); and e) a doctor information transmitter for receiving a decision from said doctor indicating whether said doctor is willing to schedule an appointment with said user and transmitting said decision to said user (See Paragraph [0350]: The scheduling component allows patients and/or doctors to schedule consultations or meetings with one another and a communication component may facilitate communication between a doctor and a patient by a number of mediums including text, video calling, or voice calling, which the Examiner is interpreting to encompass the claimed portion.).
While Rutledge discloses the above method, Rutledge may not explicitly teach c) a patient information analyzer for generating a match indication when said patient information matches said filter criteria.
Wilson teaches a method comprising: c) a patient information analyzer for generating a match indication when said patient information matches said filter criteria (See col. 28, ll. 64-67 and col. 29, ll. 1-27: A patient-provider-matching system is described that allows user seeking medical care for a condition can send a query to acquire search-results for physicians based on medical specialty, medical procedure, or other suitable medical information to identify a list of physicians, which the Examiner is interpreting to encompass matching patient information with filter criteria since the provider information is interpreted to have been inputted before to be able to identify providers for a dataset.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Rutledge to include a patient-provider-matching system as taught by Wilson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rutledge with Wilson with the motivation of improving user medical care experience (See Background of Wilson in col. 1, ll. 26-30).
As per claim 6, Rutledge/Wilson discloses the system of claim 5 as described above. Rutledge further teaches wherein said doctor information transmitter transmits information to the user through a graphical user interface (See Paragraph [0492]: The user can use the user interface on a mobile electronic device of the directory that includes doctor information and services, which the Examiner is interpreting to encompass the claimed portion).
As per claim 7, Rutledge/Wilson discloses the system of claim 5 as described above. Rutledge further teaches wherein said doctor information receiver receives information from the 
As per claim 8, Rutledge/Wilson discloses the system of claim 5 as described above. Rutledge further teaches wherein said patient information receiver receives information from the user through a graphical user interface (See Paragraph [0278]: A patient can use a patient computer device to input information in response to questions or other prompts to acquire information to describe why the patient is seeking consultation, which the Examiner is interpreting to encompass the claimed portion since the patient computer is interpreted as a graphical user interface.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tallman et al. (U.S. Patent Publication No. 5,471,382), describes a medical network management system with a patient assessment component to assess patient conditions and assist in the selection of health care services and to help patients find appropriate care at an appropriate time, Singh et al. (U.S. Patent Pre-Grant Publication No. 2017/0061074), describes a computing device that is configured to access data repository, generate and transmit health-related information, and match the provider information with the response, and Cola et al. (“E-Health Appointment Solution, A Web based Approach”), describes utilizing web technologies for scheduling patient and physician virtual appointments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626